Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is responsive to the amendment filed on 11/08/2021.  As directed by the amendment: claims 16, 18, 19 and 21-33 have been canceled and new claims 34-50 have been added.  Thus, claims 14-15, 17, 20 and 24-50 are presently pending in this application.
Response to Arguments
Applicant's arguments with respect to claims 14-20 rejected under 35 U.S.C. 103 as being unpatentable over Lindh, SR. et al. (2009/0312791) “Lindh” in view of Morency et al. (2003/0149447) “Morency” have been considered but are moot in view of the new grounds of rejection. 
Claim Objections
Claim 14, line 18 is objected to because of the following informalities: “expanded shaped” should be changed to “expanded shape”.  Appropriate correction is required.

	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 15, 17, 20, 34-48 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Lindh, SR. et al. (2009/0312791) “Lindh” in view of van der Burg et al. (2008/0027480) “van der Burg” further in view of Morency et al. (2003/0149447) “Morency”.  
Regarding claims 14, 42 and 50, Lindh discloses an implant 220 (Fig. 6A) comprising: a first elongate body 222 configured to reside within the nose of a patient (the body 222 is fully capable of performing the intended use of residing within the nose of a patient), the first elongate body comprising a first end 230 and a second end, opposite the first end (the end of body 222 opposite the trailing end 230; Fig. 6A), the first elongate body 222 comprising a first anchor portion 228 configured to have a first anchor compressed shape and a first anchor expanded shape (Figs. 6B-6C and par. 0046 discloses the barbs 228 have a inwardly collapsed configuration and an outwardly deflected configuration), thereby forming a first anchor (barbs 228 function as an anchor, Fig. 6B), the first elongate body 222 comprising a second anchor portion configured to have a second anchor compressed shape and a second anchor expanded shape (Figs. 6A-6C disclose two anchors 228, where the first anchor is on top and the second anchor is on the bottom, that have a compressed shape in Fig. 6C and an expanded shape in Fig. 6B), the first anchor expanded shape and the second anchor expanded shape configured to anchor the first elongate body (Figs. 6A-6B and par. 0002), 
wherein the first elongate body is configured to transition between the first anchor expanded shape and the first anchor compressed shape , wherein the first elongate body is configured to transition between the second anchor expanded shape and the second anchor compressed shape (Figs. 6B-6C and par. 0046 disclose the barbs 228 transition between inwardly collapsing and outwardly deflecting configurations); a second elongate body configured to reside within the nose of the patient (Fig. 6B discloses two elongate bodies 222 separated by a central anchor 228).
except for disclosing a cartilage support implant; wherein the first anchor expanded shape comprises a curved shape extending toward the second end of the first elongate body; where in the second anchor expanded shape comprises a curved shape extending toward the first end of the first elongate body thereby forming a second anchor, the first anchor and the second anchor curving in opposite directions; wherein the implant is made of bioresorbable material; the implant is configured to provide support to nasal cartilages within the nose; wherein the second elongate body is made of bioresorbable material and is configured to provide support to nasal cartilages within the nose; and wherein the cartilage support implant is configured to resist movement in opposite directions.
However, van der Burg teaches a similar cartilage support implant 100 (Fig. 3 and par. 0089 disclose the anchors 104 are deployed within the cartilage of the nasal passages 212) comprising a first anchor expanded shape comprises a curved shape extending toward the second end of the first elongate body; a second anchor expanded shape comprises a curved shape extending toward the first end of the first elongate body thereby forming a second anchor, the first anchor and the second anchor curving in opposite directions (Fig. 3 and par 0091 disclose two anchors 104 where one anchor has a curved shape extending towards one end and the second anchor has a second curved shape extending towards another opposite end); and the implant is configured to provide support to nasal cartilages within the nose (par. 0089 discloses the implant is implanted within the nasal cartilage which is fully capable of performing the intended use of providing support to nasal cartilages within the nose) and wherein the cartilage support implant is configured to resist movement in opposite directions (the opposing anchors 104 resist movement of the implant; Fig. 3).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the implant in Lindh to include a cartilage support implant; wherein the first anchor expanded shape comprises a curved shape extending toward the second end of the first elongate body; where in the second anchor expanded shape comprises a curved shape extending toward the first end of the first elongate body thereby forming a second anchor, the first anchor and the second anchor curving in opposite directions; and the implant is configured to provide support to nasal cartilages within the nose and wherein the cartilage support implant is configured to resist movement in opposite directions, as taught and suggested by van der Burg, for the purpose of treating nasal valve stenosis by using anchors that have bendability and a curved shape which easily conforms to the surrounding implantation site and provides a secured anchor which minimizes unwanted movement of the implant. 
Furthermore, Morency teaches a similar implant comprising an elongate body (Fig. 8A) having an anchor portion (barb 92; Fig. 8B), the anchor portion having an expanded shape comprising a curved shape 94 extending toward an end of an elongate body (par. 0044 and Figs. 8A-8B disclose the anchor 92 has a concave curvature) and wherein the implant is made of bioresorbable material (par. 0053).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the implant in Lindh in view of van der Burg to include the expanded shape comprises a curved shape extending toward an end of the elongate body and wherein the implant is made of bioresorbable material, as taught and suggested by Morency, for allowing the anchor to have bendability and a curved shape easily conforming to the surrounding implantation site and using biocompatible materials that do not require being removed from the implantation site. 
Regarding claims 15 and 17, Lindh in view of van der burg and Morency discloses the claimed invention of claim 14; except for wherein the first anchor curves between 5 and 360 degrees and the second anchor curves between 5 and 360 degrees.  However, van der Burg and Morency do disclose anchors having a certain degree of curvature (par. 0044).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination of Lindh in view of ver der Burg and  Morency to include wherein the first anchor curves between 5 and 360 degrees and the second anchor curves between 5 and 360 degrees, since these are result effective variables that contribute to the overall curvature and surrounding tissue engagement, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and modifying the first anchor curves between 5 and 360 degrees and the second anchor curves between 5 and 360 degrees would allow for the anchors to securely engage the implant with the surrounding implantation site.  In re Aller, 105 USPQ 233.
Furthermore, since applicants have not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well with either designs, these modifications are a matter of design choice. Absent a teaching as to criticality that wherein the first anchor curves between 5 and 360 degrees and the second anchor curves between 5 and 360 degrees, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Regarding claim 20, Lindh in view of van der Burg and Morency teach the first elongate body is configured to be trimmed for length when in the first anchor compressed shape and the second anchor compressed shape (the elongate body 222 is fully capable of performing the intended use of being trimmed when the anchors are in compressed shape since it’s made of bioabsorbable material and comprises the required structure of claim 14).
Regarding claim 34, Lindh discloses the first elongate body comprises a connection point (opening 232; Fig. 6A). 
Regarding claim 35, Lindh discloses the first anchor and the second anchor are on opposite sides of the first elongate body (top and bottom anchors 228; Figs. 6A-6C). 
Regarding claim 36, Lindh discloses wherein the first anchor and the second anchor are axially offset along the length of the first elongate body (Figs. 6A-6C disclose two anchors that are axially located along the length of the body 222, the top anchor of the anchor located on the left side and the bottom anchor of the anchor located on the right side are axially offset)
Regarding claims 37 and 43, Lindh discloses wherein the first anchor comprises a barb to engage tissue and wherein the first anchor and the second anchor comprise one or more barbs. (par. 0046 discloses the anchor 228 as barbs, the tip of the anchor 228 is interpreted to act as a barb and engage tissue; par. 0002). 
Regarding claim 38, Lindh discloses wherein the cartilage support implant comprises a plurality of elongate bodies (Fig. 6B discloses two elongate bodies 222 separated by a central anchor 228).
Regarding claims 39 and 44, Lindh discloses wherein the first anchor is expandable (Fig. 6B) and wherein the first anchor and the second anchor are retractable (Fig. 6C).
Regarding claim 40, Lindh discloses wherein the first anchor increases the width of the cartilage support implant (the width of the implant is increased in Fig. 6B).
Regarding claim 41, Lindh discloses wherein the second end comprises an aperture 232 (Fig. 6A) configured to accept a tether (the openings are fully capable of performing this intended use).
Regarding claims 45 and 47, Lindh in view of van der Burg and Morency discloses the claimed invention of claim 14; except for wherein the first elongate body is configured to prevent the collapse of the nasal valve and wherein the first elongate body functions as a stent across the upper lateral cartilage and the lower lateral cartilage and along the nasal bone.  However, van der Burg teaches a similar cartilage support implant 100 (Fig. 3 and par. 0089 disclose the anchors 104 are deployed within the cartilage of the nasal passages 212) comprising a first elongate body that is configured to prevent the collapse of the nasal valve (abstract) and wherein the first elongate body functions as a stent across the upper lateral cartilage and the lower lateral cartilage and along the nasal bone (par. 0006-0007 disclose the upper and lower cartilages and par. 0089 discloses deploying the implants at the cartilages as shown in Fig. 3 which is fully capable of functioning as a stent across the upper and lower cartilages). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the implant in Lindh to include for wherein the first elongate body is configured to prevent the collapse of the nasal valve and wherein the first elongate body functions as a stent across the upper lateral cartilage and the lower lateral cartilage and along the nasal bone, as taught and suggested by van der Burg, for the purpose of treating nasal valve stenosis by using anchors that easily conforms to the surrounding upper and lower cartilages and provide a secured anchor which minimizes unwanted movement of the implant.
Regarding claim 46, Lindh in view of van der Burg and Morency discloses the claimed invention of claim 14; except for the first elongate body comprises a coating to promote tissue ingrowth.  However, van der Burg teaches a similar cartilage support implant 100 (Fig. 3 and par. 0089 disclose the anchors 104 are deployed within the cartilage of the nasal passages 212) comprising the implant comprises a coating 172 to promote tissue ingrowth (par. 0090).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first elongate body in Lindh to include a coating to promote tissue ingrowth, as taught and suggested by van der Burg, for enhancing the attachment of the implant to tissue within the lateral walls of the nasal passages. 
Regarding claim 48, Lindh discloses wherein the first elongate body comprises a single length of material (the body 222 is made of a single length of suture material; Fig. 6B). 
Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Lindh, SR. et al. (2009/0312791) “Lindh” in view of van der Burg et al. (2008/0027480) “van der Burg” further in view of Morency et al. (2003/0149447) “Morency” further in view of Saidi et al. (2014/0243975) “Saidi”. Lindh in view of van der Burg and Morency discloses the claimed invention of claim 14; except for the first end and the second end are rounded.  However, Saidi teaches a similar cartilage support implant comprising rounded first and second ends (Fig. 10B and par. 0153). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first and second ends in Lindh in view of van der Burg and Morency to be rounded, as taught and suggested by Saidi, for facilitating ease of insertion and for providing a greater surface area to rest against a tissue. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YASHITA SHARMA/
Primary Examiner, Art Unit 3774